            Case 3:20-cv-00791-VLB Document 1 Filed 06/08/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

MERRIMACK MUTUAL FIRE                         :
INSURANCE COMPANY                             :
                                              :       Docket No.: 3:20-cv-791
                        Plaintiff,            :
                                              :
V.                                            :
                                              :
KIM RENCHY HODGE,                             :
SALLY DURSO, and                              :
CSAA AFFINITY INSURANCE                       :
COMPANY                                       :
                                              :
                        Defendants.           :

                                          COMPLAINT


     1. The plaintiff, Merrimack Mutual Fire Insurance Company (“Merrimack”), is an insurance

        company organized under the laws of Massachusetts with a principal place of business in

        Andover, Massachusetts.

     2. The defendant, Kim Renchy Hodge (“Hodge”), is an individual who resides in Guilford,

        Connecticut.

     3. The defendant, Sally Durso (“Durso”), is an individual who resides in Clinton,

        Connecticut.

     4. The defendant, CSAA Affinity Insurance Company (“CSAA”), is an insurance company

        domiciled in Arizona and with a principal place of business in California.

     5. Merrimack issued Homeowners Policy No. HP 315 08 80 to Hodge for the policy period

        from August 4, 2019 to August 4, 2020 (“the Merrimack Policy”).

     6. Durso filed a Complaint dated April 7, 2020 that asserts claims against Hodge as a result

        of an alleged accident that occurred on November 30, 2019. The lawsuit is captioned
       Case 3:20-cv-00791-VLB Document 1 Filed 06/08/20 Page 2 of 8



   Sally Durso v. Kim Renchy-Hodge, Superior Court, Judicial District of New Haven (“the

   Underlying Action”).

7. A copy of the Complaint from the Underlying Action is attached as Exhibit 1.

8. This is an action for declaratory judgment pursuant to Federal Declaratory Judgment Act,

   28 U.S.C. § 2201 in which Merrimack seeks a declaration of the Merrimack Policy.

9. Upon information and belief, the amount in controversy exceeds $75,000.00, exclusive of

   interest and costs.

10. Jurisdiction in this Court is proper under 28 U.S.C. § 1332(a)(1) in that Merrimack and the

   Defendants are citizens of different states and the amount in controversy exceeds

   $75,000.00.

11. Venue is proper in this Court under 28 U.S.C. § 1391(a) because all of the Defendants

   reside in this judicial district and a substantial part of the events or omissions giving rise to

   this action occurred in this judicial district.

12. Just prior to the accident referenced in the Complaint in the Underlying Action, Durso was

   driving Hodge’s personal vehicle and had parked the vehicle in the driveway at Hodge’s

   property.

13. After parking the vehicle, Durso exited the vehicle and walked around the back of the

   vehicle.

14. At or about the time Durso exited the vehicle and walked around the back, Hodge

   activated a handicap ramp that was part of the vehicle.

15. As Durso walked along the passenger side of the vehicle, Durso tripped over the ramp that

   extended from the vehicle.




                                                2
        Case 3:20-cv-00791-VLB Document 1 Filed 06/08/20 Page 3 of 8



16. Hodge sought coverage under the Merrimack Policy for the damages awarded in the

   Underlying Action.

17. Merrimack assigned counsel to defend Hodge in the Underlying Action subject to a

   reservation of rights to decline coverage.

18. CSAA issued Auto Policy No. CTSS-206698265 to Ms. Renchy Hodge with policy

   effective dates July 12, 2019 through July 12, 2020 (“the CSAA Policy”).

19. Hodge’s personal vehicle was a covered auto under the CSAA Policy.

20. The CSAA Policy provides coverage to Hodge for liability for bodily injury because of a

   motor vehicle accident.

21. Defense of Hodge in the Underlying Action was tendered to CSAA.

22. CSAA denied coverage to Hodge in the Underlying Action and refused to defend Hodge.

                   FIRST COUNT—DECLARATORY JUDGMENT

23. The plaintiff repeats and re-alleges paragraphs 1 through 16 as if set forth fully herein.

24. The Merrimack Policy provides in part as follows:

    SECTION II—EXCLUSIONS

    A. “Motor Vehicle Liability”

        1. Coverages E and F do not apply to any “motor vehicle liability” if, at the time and
           place of an “occurrence”, the involved “motor vehicle”:

            a. Is registered for use on public roads or property;
            b. Is not registered for use on public roads or property, but such registration is
               required by a law, or regulation issued by a government agency, for it to be
               used at the place of the “occurrence”; or
            c. Is being:
               (1) Operated in, or practicing for, any prearranged or organized race, speed
                   contest or other competition;
               (2) Rented to others;
               (3) Used to carry persons or cargo for a charge; or
               (4) Used for any “business” purpose except for a motorized golf cart while on
                   a golfing facility.

                                                3
     Case 3:20-cv-00791-VLB Document 1 Filed 06/08/20 Page 4 of 8




     2. If Exclusion A.1. does not apply, there is still no coverage for “motor vehicle
        liability”, unless the “motor vehicle” is:

        a. In dead storage on an “insured location”;
        b. Used solely to service a residence;
        c. Designed to assist the handicapped and, at the time of an “occurrence”, it is:
           (1) Being used to assist a handicapped person; or
           (2) Parked on an “insured location”;
        d. Designed for recreational use off public roads and:
           (1) Not owned by an “insured”; or
           (2) Owned by an “insured” provided the “occurrence” takes place:
               (a) On an “insured location” as defined in Definition B.6.a., b., d., e. or h.;
                   or
               (b) Off an “insured location” and the “motor vehicle” is:
                   (i)     Designed as a toy vehicle for use by children under seven years
                           of age;
                   (ii)    Powered by one or more batteries; and
                   (iii) Not built or modified after manufacture to exceed a speed of
                           five miles per hour on level ground;
        e. A motorized golf cart that is owned by an “insured”, designed to carry up to
           four persons, not built or modified after manufacture to exceed a speed of 25
           miles per hour on level ground and, at the time of an “occurrence”, is within
           the legal boundaries of:
           (1) A golfing facility and is parked or stored there, or being used by an
               “insured” to:
               (a) Play the game of golf or for other recreational or leisure activity
                   allowed by the facility;
               (b) Travel to or from an area where “motor vehicles” or golf carts are
                   parked or stored; or
               (c) Cross public roads at designated points to access other parts of the
                   golfing facility; or
           (2) A private residential community, including its public roads upon which a
               motorized golf cart can legally travel, which is subject to the authority of a
               property owners association and contains an “insured’s” residence.


DEFINITIONS

A.   In this policy, “you” and “your” refer to the “named insured” shown in the
     Declarations and the spouse if a resident of the same household. “We”, “us” and
     “our” refer to the Company providing this insurance.

B.   In addition, certain words and phrases are defined as follows:




                                          4
        Case 3:20-cv-00791-VLB Document 1 Filed 06/08/20 Page 5 of 8



        1. “Aircraft Liability”, “Hovercraft Liability”, “Motor Vehicle Liability” and
           Watercraft Liability”, subject to the provisions in b. below, mean the following:

              a. Liability for “bodily injury” or “property damage” arising out of the:

                 (1) Ownership of such vehicle or craft by an “insured”;
                 (2) Maintenance, occupancy, operation, use, loading or unloading of such
                     vehicle or craft by any person;
                 (3) Entrustment of such vehicle or craft by an “insured” to any person;
                 (4) Failure to supervise or negligent supervision of any person involving such
                     vehicle or craft by an “insured”; or
                 (5) Vicarious liability, whether or not imposed by law, for the actions of a
                     child or minor involving such vehicle or craft.

25. Hodge’s vehicle was registered for use on public roads on and before November 30, 2019.

26. Hodge’s alleged liability for Durso’s alleged injuries and damages in the Underlying

   Action arises out of the ownership, operation, use, loading, and/or unloading of Hodge’s

   vehicle.

27. Hodge’s alleged liability for Durso’s alleged injuries and damages in the Underlying

   Action is excluded from the coverage afforded by the Merrimack Policy.

28. An actual controversy within the jurisdiction of this Court exists with respect to the

   allegations stated herein and with respect to the application of the terms, conditions, and

   exclusions of the policy to the claims asserted in the Underlying Action.

29. By reason of the Merrimack Policy terms, provisions, and conditions, Merrimack has no

   duty to defend or indemnify Hodge with respect to the claims and damages asserted by

   Durso in the Underlying Action.

                   SECOND COUNT—DECLARATORY JUDGMENT

30. The plaintiff repeats and re-alleges paragraphs 1 through 16 as if set forth fully herein.




                                               5
        Case 3:20-cv-00791-VLB Document 1 Filed 06/08/20 Page 6 of 8



31. Hodge’s alleged liability for Durso’s alleged injuries and damages in the Underlying

   Action arises out of the ownership, operation, use, loading, and/or unloading of Hodge’s

   vehicle.

32. The alleged damages sought in the Underlying Action are for alleged bodily injury

   because of motor vehicle accident within the meaning and coverage of the CSAA Policy.

33. Hodge’s alleged liability for Durso’s alleged injuries and damages in the Underlying

   Action is covered by the CSAA Policy.

34. An actual controversy within the jurisdiction of this Court exists with respect to the

   allegations stated herein and with respect to the application of the terms, conditions, and

   exclusions of the CSAA Policy to the claims asserted in the Underlying Action.

35. By reason of the CSAA Policy terms, provisions, and conditions, CSAA has a duty to

   defend and, if necessary, indemnify Hodge with respect to the claims and damages

   asserted by Durso in the Underlying Action.

          THIRD COUNT—EQUITABLE SUBROGATION (AS TO CSAA)

36. The plaintiff repeats and re-alleges paragraphs 1 through 16 as if set forth fully herein.

37. To date, Merrimack has paid the full cost of Hodge’s defense in the Underlying Action.

38. By paying the full cost of Hodge’s defense in the Underlying Action, Merrimack

   discharged a legal obligation that should have been paid in full or in part by USAA.

39. Equity requires that USAA make restitution to Merrimack by reimbursing it for defense

   cost including but not limited to attorney’s fees incurred in connection with the

   Underlying Action.



WHEREFORE, the plaintiff, Merrimack Mutual Fire Insurance Company, seeks a judgment:



                                               6
     Case 3:20-cv-00791-VLB Document 1 Filed 06/08/20 Page 7 of 8



A.   Declaring that the Merrimack Policy does not cover the claims and damages alleged

     by Durso in the Underlying Action;

B.   Declaring that Hodge is not entitled to coverage for the claims and damages alleged

     by Durso in the Underlying Action;

C.   Declaring that the USAA Policy covers the claims and damages alleged by Durso in

     the Underlying Action;

D.   Declaring that USAA has a duty to defend and, if necessary, indemnify Hodge for the

     claims and damages alleged by Durso in the Underlying Action;

E.   Requiring USAA to reimburse Merrimack for defense costs including but not limited

     to attorney’s fees paid by Merrimack to defend Hodge in the Underlying Action;

F.   Awarding Merrimack money damages, attorney’s fees, and costs; and

G.   Awarding any other relief this Court deems just and proper.




                                          7
         Case 3:20-cv-00791-VLB Document 1 Filed 06/08/20 Page 8 of 8



                               DEMAND FOR JURY TRIAL

       The plaintiff, Merrimack Mutual Fire Insurance Company, hereby demands a jury trial.

                                           Plaintiff,
                                           MERRIMACK MUTUAL FIRE INSURANCE
                                           COMPANY,
                                           By Its Attorney:

                                           /s/ Scott T. Ober_________________
                                           Scott T. Ober, Esquire (ct23046)
                                           sober@hassettanddonnelly.com
                                           Sarah B. Christie, Esquire (ct29642)
                                           schristie@hassettanddonnelly.com
                                           Kelly E. Petter, Esquire (ct29762)
                                           kpetter@hassettanddonnelly.com
                                           Hassett & Donnelly, P.C.
                                           City Place I
                                           185 Asylum Street – 26th Floor
                                           Hartford, CT 06013
                                           (860) 247-0644
Dated: June 8, 2020




                                              8
